Decided in this case that an objection that the defendant is in contempt is not a sufficient answer to an application that the complainant elect whether he will proceed in this court or in a court of law for the same cause. That it is only when the party in contempt applies for a favor that such an objection is available. But that the granting an application that the complainant elect is a matter of right, and not of mere favor. Order of reference as to identity of causes of action, and for an attachment against defendant.